Citation Nr: 0024397	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  94-42 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1984 to 
September 1989.  Thereafter, he served as a member of the 
naval reserves, to include some undetermined periods of 
active duty for training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1993 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for service connection 
for a psychiatric disability.  The veteran filed a timely 
notice of disagreement, initiating this appeal.  He was 
afforded a personal hearing at the RO in February 1994.  

The veteran's appeal was first presented to the Board in July 
1997, at which time it was remanded for additional procedural 
development.  It has now been returned to the Board.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  



In the Board's prior July 1997 remand, the veteran's 
"periods of active duty for training . . . for July and 
August 1991" were specifically requested.  However, when the 
RO sent an August 1999 letter to the Naval Reserve Personnel 
Center requesting the veteran's documentation, it requested 
only his service medical records, rather than his service 
personnel records, to include his dates of service for active 
duty for training in July and August 1991.  

The U. S. Court of Appeals for Veterans Claims (Court) has 
stated in Stegall v. West, 11 Vet. App. 268, 271 (1998), that 
"a remand by this Court or the Board confers on the veteran 
or other claimant, as a matter of law, the right to 
compliance with the remand orders."  By this holding, the 
Court means that orders in remands, as a matter of law, must 
be carried out, and the law applies to all elements of VA.  
In the present case, the Board, in its July 1997 remand, 
requested specific information regarding the veteran's dates 
of active duty for training, and this information has not yet 
been provided.  In accordance with Stegall, therefore, a 
second remand is required.  The RO must again contact the 
veteran's reserve unit or other proper military authorities 
to determine the dates of any and all active duty for 
training while serving as a member of the military reserves.  

In compliance with the Board's remand, the RO attempted to 
contact the veteran to obtain his April 1991 private 
psychiatric treatment records.  A July 1997 letter to the 
veteran requesting the names and addresses of all medical 
professionals who had treated him for his psychiatric 
disability was returned as "undeliverable as addressed, 
unable to forward."  The RO should continue to attempt to 
contact the veteran and/or his representative to obtain this 
information.  

Therefore, in light of the above, this claim is remanded for 
the following additional development:  

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 

the explanatory paragraphs above the 
numbered instructions.  

2.  The RO must ensure that all pertinent 
records of treatment are associated with 
the claims folder, to include the 
veteran's April 1991 private psychiatric 
hospitalization records.  The RO must 
also contact the veteran's naval reserve 
unit or any other military sources 
necessary in order to determine the 
veteran's dates of active duty for 
training, including but not limited to 
those dates in July and August 1991.  

3.  After completion of all requested 
development, the RO should review the 
veteran's claim.  If the actions taken 
remain adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case.  They 
should then be afforded a reasonable 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 



Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




